Case: 21-11240     Document: 00516476215         Page: 1     Date Filed: 09/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 19, 2022
                                  No. 21-11240                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Derrick Tyrone Moore,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:21-CR-183-1


   Before Davis, Smith, and Dennis, Circuit Judges.
   Per Curiam:*
          Derrick Tyrone Moore pleaded guilty to possessing a firearm as a
   convicted felon and was sentenced to 180 months in prison pursuant to the
   Armed Career Criminal Act (ACCA). He timely appealed and challenges his
   ACCA-enhanced sentence on two grounds. The Government has filed an


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11240          Document: 00516476215                 Page: 2   Date Filed: 09/19/2022




                                           No. 21-11240


   unopposed motion for summary affirmance or, in the alternative, for an
   extension of time to file a merits brief, asserting that Moore’s arguments are
   foreclosed by circuit precedent.
          On appeal, Moore renews his argument that the district court erred by
   treating his prior Texas Penal Code § 30.02 convictions for burglary of a
   habitation as violent felonies for purposes of the ACCA. In United States v.
   Herrold, 941 F.3d 173, 182 (5th Cir. 2019) (en banc), this court held that
   Texas burglary is generic burglary and is a violent felony under the ACCA.
   Moore concedes as much, but he raises the issue here to preserve it for
   further review.
          Moore also contends that the district court erred under the Sixth
   Amendment by relying on Shepard-approved 1 documents to determine that
   each of his prior burglary convictions occurred on separate occasions for
   ACCA purposes. The Government correctly argues without opposition that
   this argument is foreclosed by our precedent. See United States v. White, 465
   F.3d 250, 254 (5th Cir. 2006).
          In light of the foregoing, the Government’s unopposed motion for
   summary affirmance is GRANTED, see Groendyke Transp., Inc. v. Davis,
   406 F.2d 1158, 1162 (5th Cir. 1969), the alternative motion for an extension
   of time in which to file a brief is DENIED, and the judgment of the district
   court is AFFIRMED.




          1
              Shepard v. United States, 544 U.S. 13 (2005).




                                                 2